Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Rotation unit is recited in claims 1 and 3-19
Chemical discharge unit in claims 1-20
Chemical recovery unit in claims 1-15, 19, and 20
Laser irradiation unit in claims 1, 2, and 8-19
Laser transfer member in claims 4-7, 9, and 20
Laser inspection member in claims 4-7 and 20
Reflection unit in claims 6, 7, and 9
Image pickup unit in claims 6 and 7
Sensing unit in claims 6 and 7
Drive member in claim 11

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Rotation unit is interpreted as element 110 and includes a supporting member 113, a 
rotation member 111, and a drive member 112 see page 10 line 9,10
Chemical discharge unit is interpreted as element 120 and is interpreted as a nozzle or other 
structure that pumps/distributes a chemical solution as illustrated in Figs. 1-3, 5, and 6 
and see the recited in page 12 and lines 16-19
Chemical recovery unit is interpreted as element 130 and is recited in page 13 lines 8-page 14 
line 16 where the external shape is a block shape with an opening at an upper portion and 
is a structure that provides recovery of process fluid such as guides or trays.
Laser irradiation unit is interpreted as element 140 that includes a laser generation member 141, 
a lens member 14, a laser transfer member 143, and a laser inspection member 144 see 
page 15 lines 7-9  and Fig. 4
Laser transfer member is interpreted as element 143 and includes an optical fiber as recited in 
page 16 and line 14
Laser inspection member is interpreted as element 144 includes a reflection unit 145, an image 
pickup unit 146, and a sensing unit 147 and is recited in page 16 lines 18 and 19
Reflection unit is interpreted as element 145 and includes a reflection mirror 145a as recited on 
page 16 lines 20-24
Image pickup unit is interpreted as element 146 and includes a complementary CMOS sensor or 
a charge coupled device image sensor as recited on page 17 lines 13-15
Sensing unit is interpreted as element 147 and may be a photodetector according to page 17 line 
18
Drive member is interpreted as element 112 and is structure such as a motor or shaft that rotates 
the rotation member as recited in page 12 lines 13-15

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

A controller is recited in claim 8 and recited in the specification page 20 line 22 as element 180 and is interpreted as a program controller.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



 Claims 2, 10-17, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 2 and 20 as discussed above, “supporting member” invokes interpretation under U.S.C. 112(f). However, all recitations of “supporting member” in the Specification recites the supporting member as element 113 on page 11 line 9 – page 12 line 12 without further specifying a specific structure to perform the function of “supporting the substrate.” Without any disclosure of any structure, materials, or acts for performing the functions or any link of structure to the functions, one cannot conclude that the inventor was in possession of the claimed invention.
In light of the above, dependent claims 10 -17 are also rejected under U.S.C. 112(a) at least due to dependency to rejected claim 2.

 Claims 4-7 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 4 and 20 as discussed above, “laser generation member” invokes interpretation under U.S.C. 112(f). ). However, all recitations of “laser generation member” in the Specification recites the laser generation as element 141 on page 15 line 10 without further specifying a specific structure to perform the function of “generating a laser beam.” Without any disclosure of any structure, materials, or acts for performing the functions or any link of structure to the functions, one cannot conclude that the inventor was in possession of the claimed invention.
For the purposes of examination, the term “laser generation member” is interpreted as a structure such as a lamp that can generate a laser beam.
In light of the above, dependent claims 5-7 are also rejected under U.S.C. 112(a) at least due to dependency to rejected claim 4.


Claims  2, 10-17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim limitation “supporting member” as recited in claims 2 and 20 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. “laser generation member” has no specific structure associated with “laser generation member” and thus it is unclear what the structure of “laser generation member” is.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For the purposes of examination, “supporting member” is interpreted as element 113 comprising a wafer support and any known structure to support the wafer.
In light of the above, dependent claims 10-17 are also rejected under U.S.C. 112(b) at least due to dependency to rejected claim 2


Claims 4-7 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim limitation “laser generation member” as recited in claims 4 and 20 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. “laser generation member” has no specific structure associated with “laser generation member” and thus it is unclear what the structure of “laser generation member” is.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For the purposes of examination, “laser generation member” is interpreted as element 141 comprising a structure that generates a laser such as a lamp.
In light of the above, dependent claims 10 and 17 are also rejected under U.S.C. 112(b) at least due to dependency to rejected claim 4.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims  1-6, 8, 9, 11, 19, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 19, and 20 of copending Application No. 17/079445 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending application has claims that fully encompass the scope of present invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Regarding claim 1:	The co-pending application teaches a substrate support unit and configured to rotate see claims 1, 10, and 19 of the co-pending application. A chemical discharge unit (see a chemical supply unit as recited in claim 1), a laser irradiation unit see claims 1 and 19, and a chemical recovery unit see claim 19 of the co-pending application.

	Regarding claim 2: See claim 19 of the co-pending application where the substrate support unit is made of a transparent material.
Regarding claim 3:	See claim 7 of the co-pending application where the laser irradiation unit is disposed below substrate and configured to emit the laser pulse toward a rear surface of the substrate.

Regarding claims 4,  6, and 9:	The laser irradiation unit according to the co-pending application as recited in claim 20 comprises  a laser generation member that receives  signal from the pulse generator, a lens member that includes a plurality of lenses, a reflection unit (laser transfer member), a laser inspection member (sensing unit) and image pickup unit.

Regarding claim 5:	The laser used in the co-pending application is inherently has a wavelength that is absorbed by the substrate as the laser is used to heat the substrate and is supported by transparent material see claim 19 of the co-pending application.

Regarding claim 8:	See claims 2 and 3 of the co-pending application where a temperature measurement member (thermometer) is claimed and the controller controls the irradiation due to the measured temperature.

Regarding claim 11:	A drive member is inherently used to rotate the rotation member see claims 10 and 19 of the co-pending application.

Regarding claim 19:	The specific chemical solution ejected from the chemical discharge unit is interpreted as a matter of an intended use as the apparatus of the co-pending application (chemical supply unit) is inherently capable of providing a plethora of different chemicals.
Regarding claim 20: See the combined teachings of claims 1, 7, 10, 19, and 20 of the co-pending application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 11, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being 
anticipated by Yang et al (US 2016/0221021).

Regarding claim 1:A substrate treatment apparatus comprising: a rotation unit (support member 340 see [0080], plate 541 see [0094]) configured to support and rotate a substrate; a chemical discharge unit (nozzle unit 400, 520) configured to discharge a chemical 5 solution to the rotation unit; a chemical recovery unit 320, cup 510 disposed close to the rotation unit and configured to collect a portion of the chemical solution scattered by the rotation unit; and a laser irradiation unit  (light source 520 see [0094] and photographing member 560 see [0105])configured to emit a laser beam to the 10 substrate and heat the substrate. 
 
Regarding claim 2: The substrate treatment apparatus according to claim 1, wherein the rotation unit comprises: a supporting member (plate 541 made of a transparent material (see [0096]) so that the 15 laser beam emitted by the laser irradiation unit is transmitted through the supporting member; and a rotation member engaged with the supporting member and configured to support an edge of the supporting member, the rotation member having a vertical through hole extending from a top of the 20 rotation member to a bottom thereof.  See Figs. 2 and 8-12

Regarding claim 3:The substrate treatment apparatus according to claim 1, wherein the laser irradiation unit is positioned below thePage 23 of 30 MMS-030 rotation unit and is configured to emit the laser beam (photographing member 560 see [0105]) toward the substrate positioned on the rotation unit.  See Fig. 2, 8, 9, 11, and 12.

Regarding claim 4:	The substrate treatment apparatus according to claim 1,5 wherein the laser irradiation unit comprises: a laser generation member 520  configured to generate the laser beam; a laser transfer member connected to the laser generation member and configured to receive the laser beam generated by the laser generation member;10 a laser inspection member (determination member 580) connected to the laser transfer member and configured to inspect a state of the laser beam transferred through the laser transfer member; and a lens member (photographing member 560 (a CCD camera) is recited which inherently has a lens member see [0105] and [0113])  connected to the laser inspection member and configured to refract the laser beam transferred by the laser transfer 15 member and to irradiate the substrate with the laser beam refracted by the lens member.  See [0101] – [0110].
Regarding claim 5:	The laser used in Yang is inherently has a wavelength that is absorbed by the substrate as the laser is used to heat the substrate and the transparent plate 541 ensures absorption see [0096].

Regarding claim 11:	 The substrate treatment apparatus according to claim 2, further comprising: 20a drive member (support shaft 348 rotation with motor 349 see [0080]) engaged with the rotation member and configured to rotate the rotation member.

Regarding claim 18:	See [0079] the chemical recovery unit includes a chemical 
solution regeneration unit to recycle the portion of the chemical solution.

Regarding claim 19:	The specific chemical solution ejected from the chemical discharge unit is interpreted as a matter of an intended use as the apparatus of Yang et al (nozzle unit) is inherently capable of providing a plethora of different chemicals.

Regarding claim 20:	See the combined rejections  of claims 1,10, 19, and 20. Regarding the lens member a photographing member 560 (a CCD camera) is recited which inherently has a lens member see [0105] and [0113]


Claims 1, 3-6, 8, 9, 11, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shin et al (US 2021/0060625).
Regarding claim 1:	 A substrate treatment apparatus comprising: a rotation unit  (spinner 150) configured to support and rotate a substrate; a chemical discharge unit (nozzle 160)  configured to discharge a chemical 5 solution to the rotation unit; a chemical recovery unit (bowl 20) disposed close to the rotation unit and configured to collect a portion of the chemical solution scattered by the rotation unit; and a laser irradiation unit (laser supply unit 125) configured to emit a laser beam to the 10 substrate and heat the substrate. See Figs. 1, 5-7, and 9 of Shin et al.

Regarding claim 3:  The substrate treatment apparatus according to claim 1, wherein the laser irradiation unit(laser supply unit 125)  is positioned below thePage 23 of 30 MMS-030 rotation unit and is configured to emit the laser beam toward the substrate positioned on the rotation unit.  See Figs. 1, 5-7, and 9 of Shin et al.
Regarding claim 4:	The substrate treatment apparatus according to claim 1,5 wherein the laser irradiation unit comprises: a laser generation member 125 configured to generate the laser beam; a laser transfer member connected to the laser generation member and configured to receive the laser beam generated by the laser generation member;10 a laser inspection member (optical intensity detector 130) connected to the laser transfer member and configured to inspect a state of the laser beam transferred through the laser transfer member; and a lens member115  connected to the laser inspection member and configured to refract the laser beam transferred by the laser transfer 15 member and to irradiate the substrate with the laser beam refracted by the lens member.  

Regarding claim 5:	The laser used in Shin et al is inherently has a wavelength that is absorbed by the substrate as the laser is used to heat the substrate and the transparent window 105 ensures absorption see also the discussion of wavelength in [0048] of Shin et al.

Regarding claims 6 and 9: The substrate treatment apparatus according to claim 4, wherein the laser inspection member comprises:Page 24 of 30 MMS-030 a reflection unit  (reflection plate 270) configured to reflect a first portion of the laser beam transferred by the laser transfer member toward the lens member  115 and to pass a second portion of the laser beam; an image pickup unit (see [0083] -  [0088])engaged with the reflection unit and 5configured to capture an image of the second portion of the laser beam passing through the reflection unit; and a sensing unit (optical intensity detector 130) engaged with the reflection unit and configured to sense an intensity of the laser beam which is incident on the reflection unit.

Regarding claim 8:	 The substrate treatment apparatus according to claim 1, further 20 comprising: a thermometer (temperature sensor 140 see [0030]  configured to measure a temperature of the substrate; and a controller 120 see [0058] – [0073] configured to control, in response to the temperaturePage 25 of 30 MMS-030 of the substrate measured by the temperature measuring member, a power of the laser beam generated by the laser irradiation unit.

Regarding claim 11:	 The substrate treatment apparatus according to claim 2, further comprising: 20a drive member engaged with the rotation member and configured to rotate the rotation member. See [0032] – [0038] and the discussion of rotation.
Regarding claim 19:	The specific chemical solution ejected from the chemical discharge unit is interpreted as a matter of an intended use as the apparatus of Shin et al (nozzle 160) is inherently capable of providing a plethora of different chemicals.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Miyazaki et al (US 2016/0025409) teaches a substrate processing apparatus with a rotation unit (table 4 has a rotation mechanism 5), laser irradiation unit (plurality of lamps 10a) , chemical recovery unit (cup 3), chemical discharge units (nozzles 6a, 7a, 8a, and 9a).

Ito et al (US 2002) teaches a manufacturing system in electronic devices with a substrate processing apparatus with a rotation unit (stage 111 has a rotation mechanism 121), laser irradiation unit (102) , chemical recovery unit (liquid circulating unit 1-9 see [0060]), chemical discharge units (chemical supply nozzle 183).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716